Per Curiam.

Ordinarily, there are three prerequisites to the issuance of a writ of mandamus. As this court held in the *126first paragraph of the syllabus in State, ex rel Heller, v. Miller (1980), 61 Ohio St. 2d 6:
“In order to grant a writ of mandamus, the court must find that relator has a clear legal right to the relief prayed for, that respondent is under a clear legal duty to perform the requested act, and that relator has no plain and adequate remedy at law.***”
In addition, this court has held that in order for a relator to receive money due him by a state official, the amount recoverable must be established with certainty. State, ex rel. Dean, v. Huddle (1976), 45 Ohio St. 2d 234; Monaghan v. Richley (1972), 32 Ohio St. 2d 190.
In this court’s first Montrie Nursing Home decision, we held that there was no adequate remedy at law and that there was a clear legal duty on the part of respondents to pay some amount of money. Neither the Court of Appeals nor this court ruled on the amount to be paid or on relators’ or the class members’ right to the relief prayed for.
In stating that the writ was allowed, we intended for the Court of Appeals to issue the writ only after it had disposed of these two undecided issues. Unfortunately, the Court of Appeals did not resolve these issues, but rather granted an invalid writ ordering payment of unliquidated sums to the whole class of nursing homes.
The issues of prejudgment interest, proper enforcement, and attorney’s fees can only be decided if there is a valid writ. In the absence of a valid writ, neither the Court of Appeals nor this court has jurisdiction over these issues. This court will examine issues of jurisdiction on its own initiative. McHugh v. State (1884), 42 Ohio St. 154.
As a consequence we vacate the lower court’s orders on the issues appealed and remand the cause in order that the other issues which are prerequisites to the issuance of a valid writ be decided.
On remand, the Court of Appeals should consider that two issues were decided by this court in the earlier Montrie Nursing Home decision for the entire class of nursing homes providing medical services to indigents under the Medicaid programs. The issues decided were that there was no adequate remedy at law and that the state was under a clear legal duty *127to make payments in accordance with Am. Sub. H. B. Nos. 155 and 1546 without the modifications made in fiscal policy Bulletins No. 4 and 7. The Court of Appeals should treat these issues as though they have been decided in a class action which was limited in scope pursuant to Civ. R. 23(C)(4).
The change in R. C. 5101.51 made by Am. Sub. H. B. No. 1546 did not affect the duty to reimburse costs under paragraph (B) of Am. Sub. H. B. No. 155, supra. The language added to R. C. 5101.51 limits payments for medical services, not reimbursements of the cost of property.
In our earlier decision we only held that there was a clear legal duty to make payments without the modifications in fiscal policy Bulletins No. 4 and 7. We did not rule on any other clear legal duty which respondents might have been under. If relators claim any other right to payments, the Court of Appeals must decide not only if relators are entitled to a definite amount of money, but also if there is a clear legal duty on the part of respondents to make such payments.
In any case, the Court of Appeals should initially determine if the issues before it are maintainable as a class action pursuant to Civ. R. 23(C)(1). The court can of course make any limitations which are appropriate pursuant to Civ. R. 23(C)(4). If the court finds that the issues can be decided in a class action, it should order that any required notice be sent.
The Court of Appeals should then decide if the named relators and any members of the class it has deemed properly before it have a clear legal right to a definite amount of money pursuant to respondents’ duty to pay nursing homes in accordance with Am. Sub. H. B. Nos. 155 and 1546. If the court determines that such a right exists, it can issue a writ ordering payment of the amount due. Only when the court has reached this stage of the proceedings can it order payment of a reasonable amount of attorney’s fees and interest, if such orders are required under the law.

Orders vacated and cause remanded.

Celebrezze, C. J., Herbert, W. Brown and Sweeney, JJ., concur.
Locher, J., concurs in the judgment.
*128P. Brown and Holmes, JJ., dissent.